IN THE COMMONWEALTH COURT OF PENNSYLVANIA


HealthSouth Rehabilitation Hospital    :
of Altoona, LLC,                       :
                 Petitioner            :
                                       :
            v.                         :   No. 1690 C.D. 2015
                                       :   Submitted: April 15, 2016
Workers’ Compensation Appeal           :
Board (Ross and Mount Nittany          :
Medical Center),                       :
                 Respondents           :


BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                      FILED: July 19, 2016

            HealthSouth Rehabilitation Hospital of Altoona, LLC (HealthSouth)
petitions for review of the August 26, 2015 opinion and order (August 2015 Board
Order) of the Workers’ Compensation Appeal Board (Board). The August 2015
Board Order was issued following a rehearing granted pursuant to a petition filed
by Mount Nittany Medical Center (Mt. Nittany); the August 2015 Board Order
vacated in part, modified in part, and reaffirmed in part the Board’s previous
opinion and order issued on May 12, 2015 (May 2015 Board Order). The May
2015 Board Order was issued following an appeal by both HealthSouth and Mt.
Nittany from a January 31, 2013 decision and order of a Workers’ Compensation
Judge (WCJ) granting a Claim Petition by Jessica Ross (Claimant), who was
employed part-time at HealthSouth, as a nurse’s aide, from September 2008 until
July 2009, and at Mt. Nittany full-time, as a registered nurse, for approximately
three and one-half months in 2011. (WCJ Decision and Order, Reproduced Record
(R.R.) at 290a-320a.)
              In February 2009, Claimant sustained an injury to her right foot
while employed at HealthSouth, when a patient in a wheelchair rolled over her
right foot. HealthSouth issued a medical-only Notice of Compensation Payable,
recognizing the injury as a “right foot contusion resolved.”           (Notice of
Compensation Payable, R.R. at 17a.) Claimant treated with panel physicians for a
period of ninety days following the injury, after which she sought treatment, on
May 7, 2009, with Suzette Song, M.D., an orthopedic surgeon; throughout this
period, Claimant was on sit-down duty, but she missed no time at work nor did she
suffer any loss of wages. (November 8, 2011 Hearing Transcript (H.T.), R.R. at
43a-44a.) Claimant resigned from her position at HealthSouth at the end of July
2009 to attend nursing school, and following her graduation, in February 2011 she
began working at Mt. Nittany. During her three and one-half months at Mt.
Nittany, Claimant worked 12-hour shifts that required constant standing and
walking; continued pain and swelling in her right foot caused her to again seek
treatment from Dr. Song in May 2011, and in June 2011 she resigned from Mt.
Nittany to prepare to undergo fusion surgery, performed by Dr. Song, to her right
foot. (H.T., R.R. at 50a, 52a, 54a, 68a.)
             Claimant’s previous medical history is relevant in this case. In 2005,
while playing collegiate softball, Claimant was injured when she twice fouled a
pitch off of her right foot; she received medical treatment at that time from Dr.
Song, who performed two surgical procedures for her right foot condition. (WCJ


                                            2
Decision and Order, Testimony and Evidence, R.R. at 298a.) She returned to play
collegiate softball in Spring 2006. (Id.)
              Claimant filed a Claim Petition on June 17, 2011, alleging that she
sustained an injury to her right foot while employed at HealthSouth, and sought
payment of medical bills, attorneys’ fees, and full disability benefits as of July 8,
2011, the date of her surgery, and ongoing; on August 8, 2011, Claimant filed a
Joinder Petition, alleging that her work for Mt. Nittany may have been a
substantial, contributing factor in aggravating her right foot condition. (Claim
Petition, R.R. at 9a-10a; Joinder Petition, R.R. at 15a-16a.) In addition to granting
both the Claim Petition and Joinder Petition, the WCJ denied a Petition to
Terminate Compensation Benefits filed by HealthSouth, instead granting a
suspension of benefits as of August 9, 2012, the date on which Claimant was
released by Dr. Song to full-duty employment without restrictions. (WCJ Decision
and Order, R.R. at 319a.) The WCJ directed both HealthSouth and Mt. Nittany to
issue payment, in equal amounts, for temporary total and/or partial disability
indemnity benefits and medical expenses beginning with the onset of disability
subsequent to the February 2009 date of injury and concluding on August 9, 2012.
(Id., R.R. at 317a, 319a-320a.) The WCJ concluded that the 2005 non-work
related athletic injury was a substantial contributing factor in Claimant’s condition,
and that her work injury at HealthSouth and the increase in her symptoms in 2011
while employed at Mt. Nittany were both significant contributing factors in her
condition. (Id., R.R. at 317a.)
             Both Mt. Nittany and HealthSouth appealed the WCJ’s decision, and
in its May 2015 Board Order, the Board modified in part, reversed in part, and
affirmed in part the WCJ Decision and Order, finding that: 1) the WCJ erred in


                                            3
awarding Claimant benefits prior to June 7, 2011, as there was no evidence to
support a finding of disability prior to that date; 2) the WCJ erred in apportioning
the payment of disability payments between Mt. Nittany and HealthSouth; 3) Mt.
Nittany was 100% liable for the payment of any and all disability benefits for the
period of June 7, 2011 through August 9, 2012; and 4) HealthSouth remained
liable for the payment of medical benefits prior to June 7, 2011.1 (May 2015
Board Order, R.R. at 351a.)           In its opinion, the Board characterized the
symptomatic increase Claimant experienced at Mt. Nittany as a “second workplace
injury” that aggravated the condition in which Claimant was left by the 2009 injury
at HealthSouth, when a wheelchair ran over her foot, and determined that our
precedent dictates that the courts must allocate responsibility for payment of
benefits based upon the impact each injury has upon earning power, not upon the
relative causal contribution of each to the ultimate physical disability. (Id., R.R. at
348a-349a.) Citing this Court’s decision in South Abington Township v. Workers’
Compensation Appeal Board (Becker), 831 A.2d 175, 180-181, (Pa. Cmwlth.
2003), the Board concluded that the entire responsibility for Claimant’s earnings
loss must fall to Mt. Nittany for Claimant’s disability beginning in 2011, as the
record reflects that Claimant returned to work with HealthSouth after the 2009
injury with no loss of earning power. (Id., at 349a.)
              In an order dated June 22, 2015, the Board granted Mt. Nittany’s
Petition for Rehearing; Mt. Nittany averred that in rendering its opinion in this
matter, the Board failed to recognize that neither of the testifying medical experts

1
  Claimant testified that a large portion of her medical treatment has been paid through her
mother’s health insurance policy from Capital Blue Cross, and Claimant also has paid
approximately $400 out-of-pocket for co-pays and deductibles. (H.T., R.R. at 54a-55a.)



                                             4
provided unequivocal medical testimony to support a finding that Claimant’s
employment with Mt. Nittany was a significant contributing factor to her disability.
(Petition of Mount Nittany Medical Center for Rehearing.)                       Upon further
consideration, the Board agreed, and in its August 2015 Board Order, the Board
vacated in part, modified in part, and reaffirmed in part its May 2015 Board Order,
concluding that HealthSouth, and not Mt. Nittany, was the sole liable employer,
and as such was responsible for the payment of 100% of Claimant’s benefits. The
Board therefore vacated its previous opinion and order to the extent it had
determined that Mt. Nittany was liable for the payment of Claimant’s benefits;
modified its previous opinion and order to reflect its reversal of the WCJ’s
determination that Claimant’s employment with Mt. Nittany substantially
contributed to her injury; and reaffirmed the remaining portions of its previous
opinion and order regarding the WCJ’s determination that Claimant’s injury with
HealthSouth was a substantial contributing factor to her disability. (August 2015
Board Order, R.R. at 360a-362a.) This appeal followed.2
              In a claim petition, the claimant bears the burden of establishing all
the necessary elements to support an award.                  Inglis House v. Workmen’s
Compensation Appeal Board (Reedy), 634 A.2d 592, 595 (Pa. 1993). Where an
injury is caused by both work-related and non-work-related factors, the claimant
must establish with unequivocal medical evidence that her work activities were a
substantial, contributing factor in causing her disability.             Martin v. Workers’


2
  Our review is limited to determining whether an error of law was committed, whether the
WCJ’s necessary findings of fact are supported by substantial evidence, or whether constitutional
rights were violated. Soja v. Workers’ Compensation Appeal Board (Hillis-Carnes Engineering
Associates), 33 A.3d 702, 706 n.3 (Pa. Cmwlth. 2011).



                                               5
Compensation Appeal Board (Martin), 783 A.2d 384, 389 (Pa. Cmwlth. 2001).
Before this Court, HealthSouth asserts that the credited medical evidence in this
case, including that of Claimant’s treating physician, Dr. Song, as well as that of its
expert, Dr. Horenstein, constitutes substantial competent evidence to support the
WCJ’s determination that Claimant’s work activities at Mt. Nittany were a
substantial contributing factor in her disability. Alternatively, HealthSouth argues
that the Board erred in finding it 100% liable based upon the incompetent opinions
of Claimant’s expert, Dr. Song. We reject both arguments.
               In the WCJ Decision and Order, the WCJ discussed the testimony
provided by Claimant over the course of two hearings, as well as the deposition
testimony of Drs. Song and Horenstein; the WCJ did not make specific findings of
fact regarding this testimony but rather quoted extensively from the information
provided in the proposed findings of fact prepared by the respective parties’
counsel. The WCJ stated that as summarized by Claimant’s counsel, Claimant
testified that: (i) by Spring 2006, she had made a full recovery from her 2005
sports injury and experienced no additional symptoms for the ensuing three years,
until she experienced her February 2009 work injury at HealthSouth;3 (ii) even
after Dr. Song discontinued her treatment of Claimant following the HealthSouth
injury and released her for full-duty work in May 2009, and over the sixteen month
period during which Claimant pursued her nursing degree, her right foot symptoms
progressively worsened, especially after she was on her feet all day; and (iii)
during the period of time Claimant worked post-graduation at Mt. Nittany, she
continued to experience pain and swelling on a daily basis but nothing occurred

3
 Claimant testified that she returned to collegiate softball for both the 2006 and 2007 seasons at
Penn State Altoona. (H.T., R.R. at 59a.)


                                                6
during her employment to worsen her symptoms. (WCJ Decision and Order, R.R.
at 297a-298a; Claimant’s Proposed Findings of Fact, Discussion and Conclusions
of Law.)
                Conversely, the WCJ noted that: (i) although Claimant testified with
certainty that she believed she had fully recovered from her 2005 sports injury as
of March 2006, she failed to recall that on April 4, 2006 and again on August 28,
2006, she saw Dr. Song again, complaining of dorsal distal foot pain; (ii) although
she testified that she continued to have symptoms while in nursing school, she did
not seek any medical treatment during that period; and (iii) Claimant testified that
she wanted to return to work at Mt. Nittany, and although she initially testified that
her duties at Mt. Nittany were not contributing to her symptoms, when confronted
with a note made by Dr. Song’s assistant in May 2011 noting that Claimant had
reported that her 12-hour shifts there really aggravated her symptoms, Claimant
admitted that she had in fact made that statement.4 (WCJ Decision and Order, R.R.
at 299a-301a; HealthSouth’s Proposed Findings of Fact and Conclusions of Law.)
The WCJ set forth portions of Mt. Nittany’s counsel’s summary of Claimant’s
testimony, including her testimony that at the end of a 12-hour shift, Claimant
experienced a temporary increase in foot symptoms, but that her symptoms quickly
returned to baseline after her shift; Claimant testified that her work duties at Mt.
Nittany did not materially worsen her foot condition. (WCJ Decision and Order,
R.R. at 302a; Mt. Nittany’s Proposed Findings of Fact and Conclusions of Law.)




4
 Claimant testified, “I said the back-to-back 12-hour shifts were aggravating; however, when I
would go home and I would elevate my foot and ice it, I was back to my baseline, 3 to 4, pain.”
(H.T., R.R. at 66a-67a.)


                                              7
             Regarding the testimony of Dr. Song, the WCJ also cited portions of
the proposed findings presented by each of the parties’ counsel. He noted that
Claimant’s counsel described Dr. Song’s surgery as removal of bony debris, repair
to the Lisfranc ligament, stabilization of four bones and stabilization of the area
where the Lisfranc ligament sits and across from the first metatarsal cuneiform
joint. (WCJ Decision and Order, R.R. at 303a.) As described by Claimant’s
counsel, Dr. Song testified that when she asked Claimant in May 2009 how she
had been doing prior to the HealthSouth injury, Claimant responded that she was
doing very well and was not requiring any pain medicine or modifying her
activities. (Id., R.R. at 303a.) At that time, Dr. Song discussed with Claimant the
possibility that she may need to undergo fusion surgery in the future and advised
modification of her activities in an effort to avoid the surgery as long as possible.
(Id., R.R. at 304a.)
             The WCJ noted portions of Claimant’s counsel’s proposed findings of
fact in which counsel states that Dr. Song’s expressed opinion, to a reasonable
degree of medical certainty, was that: (i) Claimant’s work injury at HealthSouth
was a substantial contributing factor in her need to undergo a right foot fusion in
2011; (ii) the drastic change in symptomology in 2009 did not relent over the next
two years and substantially worsened from that point forward until the point where
the fusion surgery was required; and (iii) Claimant had made a normal and
uneventful recovery from her 2005 sports injury surgeries, and Dr. Song did not
expect to be performing a fusion surgery six years later. (Id., R.R. at 305a.) The
WCJ further noted portions of the proposed findings of fact provided by Mt.
Nittany’s counsel, wherein counsel states that upon questioning from Claimant’s
counsel, Dr. Song was unable to unequivocally relate Claimant’s work activities


                                         8
during her brief period of employment at Mt. Nittany as a substantial contributing
factor to the fusion surgery, and noted that although the 12-hour shifts could
temporarily increase symptoms, she could not unequivocally state that it would
increase foot problems or change the underlying pathology. (Id., R.R. at 310a.)
             Finally, the WCJ set forth portions of findings of fact provided by
each of the parties’ counsel regarding the testimony of Dr. Horenstein, the
consulting orthopod for HealthSouth. HealthSouth’s proposed findings indicated
that Dr. Horenstein opined: (i) when the Lisfranc joint and ligament is injured, as
was Claimant’s joint and ligament in the 2005 sports injury, it is very common for
patients to develop arthritic changes because cartilage is sheared and becomes
nonviable over time; (ii) notwithstanding Claimant’s testimony that she fully
recovered, she continued to notice and report pain and soreness; (iii) her
HealthSouth wheelchair injury was insignificant, as supported by her diagnostic
studies and relative lack of treatment and played no causal factor in her need for
fusion surgery and current disability; and (iv) Claimant was inevitably going to
have a natural progression of arthritis from her 2005 injury, and became
symptomatic over time, resulting in the need for a fusion. (Id., R.R. at 313a-314a.)
The WCJ noted that as set forth in HealthSouth’s proposed findings of fact, Dr.
Horenstein was unable to unequivocally opine that Claimant’s foot surgery and
corresponding disability were related to her term of employment at Mt. Nittany,
and were due to the natural progression of her sports injury. (Id., R.R. at 315a.)
             Having set forth excerpts from proposed findings of fact prepared and
offered by counsel of each of the parties, the WCJ made findings of fact and
conclusions of law in which he dismissed as not credible any testimony of
Claimant, as well as any other evidence to the contrary, that the 2005 sports injury


                                          9
was not a significant contributing factor to her current clinical profile. (WCJ
Decision and Order, Findings of Fact (F.F.) ¶1, R.R. at 317a.) The WCJ further
determined that “[g]iven the complexity of the testimony and evidence of record,
inclusive of the significant – if not radical, as reviewed above – inconsistencies and
variances in this evidence, the determinations on the three petitions as reviewed
above, and as follows, is arguably the most equitable resolution of the evidence,
when considered in its entirety.” (Id.) The WCJ found that the testimony and
evidence supportive of the 2009 work incident at HealthSouth supports a
determination that that injury has been a significant contributing factor to the
medical and surgical treatment that followed. (Id.) With regard to Claimant’s
period of employment at Mt. Nittany, the WCJ found that despite Claimant’s
assertions otherwise, Dr. Song’s medical records, inclusive of a note regarding
Claimant’s complaint to one of Dr. Song’s assistants that her symptoms were really
aggravated by her 12-hours shifts at Mt. Nittany, reflected otherwise. (Id.)
Acknowledging that Claimant was employed at Mt. Nittany for only a very brief
period, nevertheless the WCJ again noted as significant the fact that Claimant
sought treatment from Dr. Song several months after having begun to work at Mt.
Nittany, and that she reported that the 12-hour shifts were really aggravating her
symptoms. (Id., R.R. at 318a.) In his Conclusions of Law, the WCJ stated:

             Equitable considerations support the granting of
             suspension of benefits [at] this time, again, as reviewed
             above, when considering the totality of the evidence of
             record, as well as the multiple contributing factors to the
             claimant’s current clinical profile. Any contention on her
             part that the athletic injuries which initiated the onset of
             developments which followed have played no role
             whatsoever in her current clinical profile, along with any
             contention of disability from employment, is simply not

                                         10
             credible. Conversely, the athletic injuries of 2005, and
             medical and surgical developments which followed,
             coupled with her injury by the wheelchair while
             employed with HealthSouth, along with her employment
             with the Mount Nittany Medical Center, have all
             contributed to her current clinical profile.

(WCJ Decision and Order, Conclusions of Law, R.R. at 319a.)
             However, there was simply no unequivocal medical testimony
presented to the WCJ from which he could determine that Claimant’s brief
employment at Mt. Nittany played a substantial contributing role in her need for
fusion surgery in 2011 and her disability thereafter and indeed, the WCJ made no
such finding. Dr. Horenstein opined repeatedly that Claimant developed arthritis
as a result of her 2005 sports injury, and that this arthritis led inevitably to her need
for fusion surgery in 2011. As stated by the Board in its August 2015 Board
Order:

             Dr. Horenstein, HealthSouth’s medical expert, opined
             that Claimant sustained a very significant injury when
             she injured her foot playing softball in 2005, and that she
             had arthritis even then. He opined that Claimant’s
             arthritis progressed over time, resulting in her need to
             return to a doctor and ultimately have surgery. He
             indicated that Dr. Song’s discussion of surgery with
             Claimant, which occurred in 2009, with the actual
             surgery being performed in 2011, was due to Claimant’s
             arthritis, which developed as a result of her softball
             injury. When specifically questioned as to whether
             Claimant’s work with Mount Nittany played a role in
             Claimant’s need for surgery in 2011, Dr. Horenstein
             opined again that Claimant had a progression of arthritis
             over time, but “if you are on your foot and you have
             arthritis in your foot, you are going to be more
             symptomatic and be more likely to complain to a doctor
             than if you were doing an accounting-type job and just
             sitting all the time.” [citation to deposition omitted.] We

                                           11
            believe that this statement is insufficient to support a
            finding that Claimant’s employment with Mount Nittany
            substantially contributed to her disability.
(8/26/15 Board Order, R.R. at 359a.) As well, the August 2015 Board Order found
Dr. Song’s testimony equivocal and insufficient to support a finding that
Claimant’s employment with Mt. Nittany substantially contributed to her injury
and disability. The Board stated:

            Dr. Song, Claimant’s treating physician, indicated that
            she could not state with any certainty whether Claimant’s
            work at Mt. Nittany contributed to her need for surgery,
            and her disability. Rather, Dr. Song opined that
            Claimant’s 2009 work injury with HealthSouth was a
            substantial, contributing factor in Claimant’s need to
            undergo surgery, which resulted in her disability. When
            asked about Claimant’s employment at Mt. Nittany, Dr.
            Song opined that while working on her feet could have
            increased Claimant’s symptoms, she was not sure if
            Claimant employment…contributed to her need for
            surgery and that such an increase in symptoms could
            either be related or unrelated to Claimant’s employment
            at Mt. Nittany.
(Id., R.R. at 360a.) Medical expert testimony that is less than positive or is based
upon possibilities is equivocal and is not legally competent to establish a causal
relationship. Lewis v. Workmen’s Compensation Appeal Board (Pittsburgh Board
of Education), 498 A.2d 800, 802 (Pa. 1985); Potere v. Workers’ Compensation
Appeal Board (Kemcorp), 21 A.3d 684, 690-91 (Pa. Cmwlth. 2011); Merchant v.
Workers’ Compensation Appeal Board (TSL, Ltd.), 758 A.2d 762, 770 (Pa.
Cmwlth. 2000). Whether a medical expert has unequivocally testified that the
claimant’s injury and disability were caused by the workplace incident must be
determined from examination of the medical witness’s entire testimony taken as a
whole. Lewis, 498 A.2d at 803; Potere, 21 A.3d at 690; Merchant, 758 A.2d at

                                        12
770. Whether expert testimony is equivocal is an issue of competence, not
credibility, and is a question of law subject to this Court’s plenary, de novo review.
Lewis, 498 A.2d at 803; BJ’s Wholesale Club v. Workers’ Compensation Appeal
Board (Pearson), 43 A.3d 559, 565 (Pa. Cmwlth. 2012); Potere, 21 A.3d at 690.
During her deposition, Dr. Song was asked whether Claimant’s months of work at
Mt. Nittany played a substantial part in her need to have the fusion surgery and she
replied, “I’m not sure. I think that set into motion the two years before that, in
February of ’09. How much [the work at Mt. Nittany] additionally contributed to
it, I’m not sure.” (December 20, 2011 Deposition of Dr. Song, R.R. at 147a.) The
WCJ did not, and could not have cited any portion of Dr. Song’s testimony
wherein she opined unequivocally that Claimant’s work at Mt. Nittany was a
substantial contributing factor to her injury or disability. Accordingly, we find that
the WCJ erred in his determination that medical testimony supported such a
finding.
             We also reject HealthSouth’s argument that the Board relied upon
incompetent testimony from Claimant’s expert, Dr. Song. Dr. Song clearly had
extensive personal knowledge of Claimant’s physical condition, her medical
records and treatment and her diagnostic test results, dating back to her treatment
of Claimant’s original sports injury in 2005. She testified extensively with regard
to her initial diagnosis, after Claimant was referred to her in 2005, and the surgery
she performed on Claimant’s right foot in July of that year, as well as the
postoperative care she provided to Claimant up until February 2006. (Id., R.R. at
124a-132a.) Dr. Song saw Claimant again in August 2006, after she had released
Claimant to resume her collegiate softball career, at which time she placed
Claimant in an orthotic to help her finish her recovery.        (Id., R.R. at 133a.)


                                         13
Following her February 2009 injury at HealthSouth, Claimant returned to Dr.
Song’s care, and Dr. Song testified as to her diagnosis at that time, her treatment
recommendations, diagnostic test results, and her discussions with Claimant
regarding possible future surgical options if her symptoms did not abate. (Id., R.R.
at 137a-138a.)    Dr. Song testified that she discussed activity modifications
Claimant might make in order to avoid surgery in the future; she stated that
Claimant was quite frustrated by the effects of the HealthSouth injury, as she had
been asymptomatic up until the incident there. (Id., R.R. at 138a.) Dr. Song stated
that Claimant returned to her in May 2011, because “she was at the point where
this same pain that she had described after the wheelchair event had gotten to the
point where she was ready to surgically address it.” (Id., R.R. at 139a.) Dr. Song
provided the details of the fusion surgery she then performed on Claimant and
described why she could opine that the HealthSouth injury was a substantial
contributing factor in her need to undergo such surgery, stating “[Claimant] had a
pretty drastic change in her symptomology at the time of that event and the type of
change that did not relent.     I mean her symptoms from that point on got
substantially worse.” (Id., R.R. at 143a.) She opined within a reasonable degree of
medical certainty that Claimant would be physically able to return to nursing work.
(Id., R.R. at 148a.) As noted by the Board, the WCJ accepted Dr. Song’s testimony
as credible, and the Board properly relied upon such testimony.
            Accordingly, the August 2015 Board Order is affirmed.


                                      ____________________________________
                                      JAMES GARDNER COLINS, Senior Judge




                                        14
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA



HealthSouth Rehabilitation Hospital     :
of Altoona, LLC,                        :
                 Petitioner             :
                                        :
            v.                          :   No. 1690 C.D. 2015
                                        :
Workers’ Compensation Appeal            :
Board (Ross and Mount Nittany           :
Medical Center),                        :
                 Respondents            :



                                  ORDER


            AND NOW, this 19th day of July, 2016, the order of the Workers’
Compensation Appeal Board dated August 26, 2015 in the above matter is
AFFIRMED.


                                      ____________________________________
                                      JAMES GARDNER COLINS, Senior Judge